DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/17/2021 has been entered and made of record. Claims 7, 8, 10. 17, 18, 20 are cancelled. Claims 1-6, 9, 11-16, 19, 21-26 are pending.
	The amendment to claims 1-10 has overcome the 35 U.S.C. 101 rejection made in the non-final office action filed 12/09/2020.
The amendment to claims 11-20 has overcome the 35 U.S.C. 101 rejection made in the non-final office action filed 12/09/2020.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see [0036] of the original disclosure).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-14, 21, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over ALTER et al. (2009/0293012 A1) in view of PATHRE (2014/0176530 A1) and Symmetry Electronics (“What is the Difference Between GNSS and GPS”).

RE claim 1, Alter teaches handheld synthetic vision system that enhances normal vision by displaying to a user objects and information that would otherwise be imperceptible [0032]. Specifically, Alter teaches a computer-implemented method of positioning a geospatial object with a mediated reality device, the method comprising:
receiving, from a global navigation satellite systems (GNSS) receiver, GNSS position data based on wireless signal received from a GNSS satellite;Alter teaches a sensor suite (410) that may contain position, attitude, heading, distance, temperature, audio, video, radiation, gas, tilt, magnetic field and any number of other sensors [0055]. Alter further teaches using GPS with WAAS for better position accuracy anywhere in the continental US [0055].     Symmetry Electronics teaches GNSS stands for Global Navigation Satellite System, and is the standard generic term for satellite navigation systems that provide autonomous geo-spatial positioning with global coverage. Common GNSS Systems are GPS, GLONASS, Galileo, Beidou and other regional systems [§GNSS].     It would have been obvious before the effective filing date of the claimed invention that the GPS of Alter is an GNSS since as taught by Symmetry Electronics, a GPS is a common GNSS system.
determining, based on the GNSS position data, a position of a geospatial object;Alter teaches detecting objects depicted on the display in the line of sight, and determining distance information [0059]. The method/system of Alter determines the line of sight using the sensor data (said GNSS position data). Therefore, the orientation and location of the device is needed in order to further determine the location of the objects in relation to the device. 
generating an object definition associated with the geospatial object, the object definition comprising the position of the geospatial object and a type of the geospatial object;not in the database, the video data can be used to form a new database object and display it in the proper position [0047]. Furthermore, synthetic vision device may incorporate laser or acoustic rangefinders to aid in determining the location of objects that are in a live video image [0047]. A graphic object may have a predetermined shape (said type) so that only the identification of that shape and, location of its center and its attitude or spatial orientation need to be stored in memory [0063]. Alter also teaches the information the object can be any number of possible attributes [0034]. The database may contain information on manmade objects such as cars or buildings (said geospatial object), terrain objects such as mountains and lakes, or descriptive text (said type), audio or video tags associated with any kind of object [0064]. With reference to Fig. 5, step 505 discloses the data being loaded into the databased [0067].
storing the object definition in a data storage;Alter teaches that if corresponding generated objects of the objects within view are not in the database, the video data can be used to form a new database object and display it in the proper position [0047]. Digitally created computer graphic objects are stored in a synthetic vision database such as database (430) [0063]. A graphic object may have a predetermined shape so that only the identification of that shape and, location of its center and its attitude or spatial orientation need to be stored in memory [0063].
determining an orientation of the mediated reality device in a physical scene;
determining relative positioning of the geospatial object in the physical scene based on the position of the geospatial object relative to the orientation of the mediated reality device; andAlter teaches the synthetic vision device uses position and attitude sensors to determine where it is and in which direction it is pointing [0045, 0072]. 
displaying a visual representation of the geospatial object to a user on the mediated reality device using the relative positioning of the geospatial object in the physical scene Positions and orientations of possible graphics viewpoints are calculated based on the updated state data from the sensor suite [0075]. The content of a scene for a given viewpoint depends on what actually or digitally created objects fall within the view frustum corresponding to the selected viewpoint [0078]. Objects that lie at least partly within the frustum are rendered on the display in proper perspective according to the direction from which they are viewed. The database need only store the location, shape and orientation of each object once since it is drawn in proper perspective according to graphics routines using the current view frustum [0082]. The graphic scene is drawn on the display [0080]. for the user to verify positioning of the geospatial object.Alter further discusses registration error in regards to the digitally created objects not being displayed in the correct position with respect to video images [0048]. Alter additionally teaches providing the user the ability to add virtual objects to a user to verify positioning of the geospatial object.     It would have been obvious before the effective filing date of the claimed invention to provide a user manipulation tool, as taught by Pathre, within the correcting means of Alter, in order further correct misalignment between the virtual and real world.

RE claim 2, as disclosed in rationale of claim 1, Alter teaches the device incorporates precise positioning technology in its sensor suite, such as GPS (said latitude, longitude, elevation) [0043]. The synthetic vision device uses position and attitude sensors in its sensor suite to determine where it is and in which direction it is pointing. Using that data, it can cull digital objects from a database and render them on the display [0045], i.e., using the known locations of the POV and virtual objects to render them on the display simultaneously. The database stores the location, shape and orientation of each object once since it is drawn in proper perspective according to graphics routines using the current view frustum [0082].
	Pathre also teaches the position and orientation of each virtual model is defined by XYZ, and yaw (W), pitch (P), and roll (R) [0025]. The virtual object is equal to the real-world object [0020] thus the real world object is defined by XYZWPR.

RE claim 3, Alter teaches the database stores the location, shape and orientation of each object once since it is drawn in proper perspective according to graphics routines using the current view frustum [0082]. In further view of Pathre, Pathre teaches points (406) associated with the virtual object [0025]. The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 4, Alter teaches a sensor suite (410) that may contain position, attitude, heading, distance, temperature, audio, video, radiation, gas, tilt, magnetic field and any number of other sensors [0055]. Alter further teaches using GPS with WAAS for better position accuracy anywhere in the continental US [0055] and real-time kinematic GPS wherein the position of the geospatial object is determined using RTK) [0043].
Symmetry Electronics teaches GNSS stands for Global Navigation Satellite System, and is the standard generic term for satellite navigation systems that provide autonomous geo-spatial positioning with global coverage. Common GNSS Systems are GPS, GLONASS, Galileo, Beidou and other regional systems [§GNSS].
Therefore, it would have been obvious before the effective filing date of the claimed invention to that the GPS of Alter is a GNSS (said wherein the position of the geospatial object is determined using global navigation satellite systems (GNSS)).

RE claim 21, Alter teaches the device incorporates precise positioning technology in its sensor suite, such as GPS (said latitude, longitude, elevation) [0043]. The synthetic vision device uses position and attitude sensors in its sensor suite to determine where it is and in which direction it is pointing (said direction). Using that data, it can cull digital objects from a database and render them on the display [0045], i.e., using the known locations of the POV and virtual objects to render them on the display simultaneously. The database stores the location, shape and orientation of each object once since it is drawn in proper perspective according to graphics routines using the current view frustum [0082].

RE claim 22, Alter teaches a graphic object may have a predetermined shape (said virtual representation comprises a virtual model based on the type of object in the definition) so that only the identification of that shape and, location of its center and its attitude or spatial orientation need to be stored in memory [0063].

RE clam 11, claim 11 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim 1 is applied. Furthermore, with reference to Fig. 2, Alter  shows a synthetic vision device used to visualize a real world view from a user’s actual position augmented by a computer generated objects from a database [0042]. The device contains a display (215), a sensor suite and a computer (said module) [0042].

RE claim 12, claim 12 recites similar limitations as claim 2, but in system form. Therefore, the same rationale used for claim 2 is applied.

RE claim 13, claim 13 recites similar limitations as claim 3, but in system form. Therefore, the same rationale used for claim 3 is applied.

RE claim 14, claim 14 recites similar limitations as claim 4, but in system form. Therefore, the same rationale used for claim 4 is applied.

RE claim 24, claim 24 recites similar limitations as claim 21, but in system form. Therefore, the same rationale used for claim 21 is applied.

RE claim 25, claim 25 recites similar limitations as claim 22, but in system form. Therefore, the same rationale used for claim 22 is applied.

Claim 5, 6, 9, 15, 16, 19, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over ALTER et al. (2009/0293012 A1) in view of PATHRE (2014/0176530 A1) and Symmetry Electronics (“What is the Difference Between GNSS and GPS”) as applied to claim 1, and in further view of Mullins (2016/0224657 A1).

RE claim 23, as taught in claim 1 and in further view of Pathre, Pathre is relied upon as teaching receiving input validating a placement of the visual representation relative to the corresponding geospatial object located in the physical scene. However, Pathre fails to disclose receiving input confirming a placement of the visual representation.
Mullins teaches providing virtual content to an environment. Computing device (200) includes image capture device (204) to capture environmental data [0038]. The computing device (200) can also comprise a display screen (206) to present objects [0038]. Virtual content module (130) can determine an initial virtual content or set of virtual content to generate for the object, and present an indication of that initial virtual content to a human user, such as via display screen (206), along with one more or more selectable user interface element with which the user can approve or confirm the determined initial virtual content as being the correct virtual content for the object [0051]. As shown in Fig. 2, the virtual content module (130) can display a prompt on the display screen asking the human user to confirm the virtual content (said receiving input confirming the placement of the visual representation relative to the corresponding geospatial object located in the physical scene) [0051].
It would have been obvious before the effective filing date of the claimed invention to provide the combined invention of Alter and Pathre with the prompt of Mullins to confirm the placement of the virtual object for further validation other than the visual matching of Alter in view of Pathre.

RE claim 5, in further view of Mullins and the rationale of claim 23, as shown in Fig. 2, the virtual content module (130) can display a prompt on the display screen asking the human user to confirm the virtual content (said wherein receiving input confirming the placement of the visual representation of the geospatial object comprises receiving a confirmatory input from a user) [0051]. The same motivation to combine as taught in the rationale of claim 23 is incorporated herein.

RE claim 6, in further view of Mullins and the rationale of claim 23, as shown in Fig. 2, the virtual content module (130) can display a prompt on the display screen asking the human user to confirm the virtual content [0051]. After confirming the virtual content, it remains displayed on the display. Thus, the virtual content acts as a confirmatory output, indicating the virtual content is accepted as correct (said wherein receiving input confirming the placement of the visual representation of the geospatial object comprises receiving a confirmatory output from machine vision and artificial intelligence techniques).

RE claim 9, Alter teaches storing geospatial data within the database [0067]. The sensor data is further stored in the database, which includes GPS position sensors, attitude sensors, range finders and other sensors (said recording, in the object definition, the confirmed position associated with geospatial object) [0069].
	As further relied upon in regards to Mullins, Mullins is relied upon as teaching the user can confirm the object placed within the augmented reality. The virtual content module (130 can store a record indicating this confirmation or selection in database (140) for subsequent use when determining the virtual content for the object, and then generate the virtual content for display to the user teaches image, depth, audio, and /or other sensor data of an object is received (said recording, in the object definition, the confirmed position associated with geospatial object) [0016]. The object identification module (110) can be configured to receive sensor data of an object [0025].
	The same motivation to combine as taught in the rationale of claim 23 is incorporated herein.

RE claim 26, claim 26 recites similar limitations as claim 23, but in system form. Therefore, the same rationale used for claim 23 is applied.

RE claim 15, claim 15 recites similar limitations as claim 5, but in system form. Therefore, the same rationale used for claim 5 is applied.

RE claim 16, claim 16 recites similar limitations as claim 6, but in system form. Therefore, the same rationale used for claim 6 is applied.

RE claim 19, claim 19 recites similar limitations as claim 9, but in system form. Therefore, the same rationale used for claim 9 is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
1 April 2021